Citation Nr: 1532487	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  13-04 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for body aches due to environmental hazards.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an initial compensable rating prior to April 15, 2014, and in excess of 10 percent thereafter for service-connected left elbow epicondylitis.

4.  Entitlement to an earlier effective date for a service-connected left knee medial meniscal tear.

5.  Entitlement to service connection for inactive tuberculosis.

6.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from June 1983 to September 1983, January 1985 to January 1989, May 1995 to September 1995, January 2003 to June 2007, and from April 2013 to April 2014.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Regional Office (RO) in Denver, Colorado.  In May 2010, the RO granted service connection for left elbow epicondylitis, but denied service connection for body aches due to environmental hazards, inactive tuberculosis, bilateral hearing loss, and left knee medial meniscal tear.  In March 2013, the RO denied service connection for sleep apnea.  Subsequently, in April 2014, the RO increased the Veteran's noncompensable rating for service-connected left elbow epicondylitis to 10 percent, effective April 15, 2014.  In July 2014, the RO partially granted service connection for left knee medial meniscal tear and assigned a 10 percent evaluation, effective April 15, 2014.  The RO notified the Veteran that this was only a partial grant because the issue of effective date still remains to be determined.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

The issue of entitlement to an earlier effective date for service-connected left knee medial meniscal tear is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  After affording the benefit of the doubt, body aches due to environmental hazards and sleep apnea are related to service.

2.  Prior to April 15, 2014, left elbow epicondylitis was manifested by subjective evidence regarding painful motion of a major joint.

3.  Since April 15, 2014, left elbow epicondylitis has been manifested by objective evidence regarding painful motion of a major joint.

4.  On April 23, 2015, prior to the promulgation of a decision in the appeal, the Veteran stated on the record at his hearing before the undersigned Veterans Law Judge that he desired to withdraw his claims regarding service connection for inactive tuberculosis and bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for body aches due to environmental hazards have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.2, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2014).

2.  The criteria to establish service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303.

3.  The schedular criteria for a compensable rating for left elbow epicondylitis, prior to April 15, 2014, and in excess of 10 percent thereafter have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5024.

4.  The criteria for withdrawal of a substantive appeal for the claims of entitlement to service connection for inactive tuberculosis and bilateral hearing loss have been met.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection, In General

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.

However, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

Service Connection for Body Aches

The Veteran contends that he has developed body aches due to environmental hazards he was exposed to during service.  Specifically, the Veteran states that he was exposed to harmful chemicals for while stationed in Kuwait.

Because the Veteran served in the Southwest Asia theater of operations  VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

There are two categories of "qualifying chronic disability."  In either case, a Veteran must display symptoms stemming from either (or both) of the following: (1) an undiagnosed illness; or (2) a medically unexplained chronic multisymptom illness, defined by a cluster of signs or symptoms.  Id.  A "medically unexplained chronic multisymptom illness" is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Id.

In all cases where an undiagnosed illness may be present, that illness must be confirmed by objective findings.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of an undiagnosed or medically unexplained chronic multisymptom illness include, but are not limited to, fatigue, headaches, muscle and joint pain, and neurological signs or symptoms.  38 C.F.R. § 3.317(b).  There is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.  Id.

Service records indicate that the Veteran was exposed to harmful environmental toxins for a four month period in 2005 while deployed in Kuwait.  See Statement of Medical Examination and Duty Status, DA Form 2173, dated March 18, 2014.  This exposure was considered to be an injury incurred in the line of duty.  Id.

On VA examination in April 2010, the Veteran endorsed generalized body aches that intermittently occur since being exposed to harmful chemicals during service.  Based on the information provided by the Veteran and physical examination, the examiner opined, "There is no medical evidence to diagnose an acute and/or chronic medical condition.  The Veteran's body aches improve with Motrin.  Therefore, based on the information and my examination which is normal, it is my opinion and I conclude that the Veteran's chronic body aches condition is an undiagnosed illness, etiology undetermined."

Based on the foregoing, and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for body aches due to environmental hazards is warranted and the claim is granted.

Service Connection for Sleep Apnea

The Veteran asserts that he developed sleep apnea as a result of service.  Service treatment records do not document treatment for obstructive sleep apnea (OSA), but do note the presence of circadian rhythm disorder, jet lag type, for which he was prescribed medication.

On VA examination in March 2013, the Veteran endorsed having sleeping problems since approximately 2004.  He explained that he had difficulty falling asleep and also waking up frequently throughout the night.  The examiner noted that the Veteran was prescribed different sleep aides throughout his deployment.  The examiner reviewed the Veteran's medical history and found that he was first diagnosed with obstructive sleep apnea in 2011.  However, the examiner noted the Veteran's affirmative denials of sleep troubles on medical questionnaires during service in 1993 and 2002.  The examiner was asked by VA to determine whether the Veteran's sleep apnea was at least as likely as not incurred in or caused by his circadian rhythm sleep disorder, jet lag type that occurred in service.  The examiner opined that the claimed condition was less likely than not incurred in or caused by in-service injury, event, or illness.  He explained, "Circadian rhythm disorders are characterized by chronic or recurrent sleep disturbance due to misalignment between the environment and an individual's sleep-wake cycle...Sleep apnea is a breathing disorder...There is no record of [the Veteran] having sleep apnea or symptoms of sleep apnea while in the service."  The examiner further opined, "There is no correlation between what is an environment issue...and a neurological/airway disorder, namely sleep apnea.  Thus one cannot say that this veteran's sleep apnea diagnosed in 2011 is related to his circadian rhythm sleep disorder referred to during his active military service."

Service records from April 2013 reveal findings made by a service physician that between October 2006 and September 2007 the Veteran experienced daytime drowsiness and nighttime snoring, but had not been diagnosed with obstructive sleep apnea (OSA).  The physician further noted that over the past five years the Veteran has continued to have daytime drowsiness and nighttime snoring and was finally diagnosed with OSA.  The physician opined that the Veteran had OSA "in 2006-2007 timeframe but due to other more pressing medical issues was not diagnosed until later."

The Board has been presented with competing medical opinions regarding the etiology of the Veteran's obstructive sleep apnea.  The Board does not find the VA examiner's opinion is probative as medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The VA examiner ultimately concluded, "One cannot say that this veteran's sleep apnea diagnosed in 2011 is related to his circadian rhythm sleep disorder referred to during his active military service."  Furthermore, a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds the April 2013 service physician's medical opinion highly probative of a positive nexus to service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Based on the foregoing, and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for sleep apnea is warranted and the claim is granted.

Staged Ratings for Left Elbow Epicondylitis

The Veteran believes that his service-connected left elbow epicondylitis ("left elbow disability") is more severe than the staged ratings reflect.  The Veteran initially received a noncompensable rating for this disability, effective January 16, 2009, and was then awarded a staged increase during the pendency of this appeal to 10 percent, which was made effective on April 15, 2014, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5099-5024 (2014).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions.  See 38 C.F.R. § 4.27.

The Veteran's service-connected left elbow epicondylitis is initially rated as 0 percent and then increased to 10 percent disabling in accordance with the General Rating Formula for the Musculoskeletal System, Shoulder and Arm. 38 C.F.R. § 4.71a, DC 5024.  Under that Diagnostic Code, it indicates that the diseases under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under DC 5002.  The Veteran is noted as left hand dominant, so therefore his left extremity is considered the major extremity and the criteria that are afforded for such extremity is applicable to the case at hand.

Under DC 5213, a limitation of supination to 30 degrees or less warrants a 10 percent rating.  Id.  A 20 percent rating is warranted for limitation of pronation with motion lost beyond the last quarter arc where the hand does not approach full pronation, or; where loss of supination or pronation due to bone fusion, with the hand fixed near the middle of the arc or moderate pronation.  Id.  A 30 percent rating is warranted for limitation of pronation due to motion lost beyond the middle of the arc, or; loss of supination or pronation due to bone fusion, with the hand fixed in full pronation.  A 40 percent rating is warranted for supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation.  Id.

Under DC 5206, limitation of flexion of the major forearm to 45 degrees is assigned a 50 percent rating and, limitation of flexion to 55 degrees is assigned a 40 percent rating.  Id.  Limitation of flexion to 70 degrees is assigned a 30 percent rating.  Id.  Limitation of flexion to 90 degrees is assigned a 20 percent rating.  Id.  Limitation of flexion to 100 degrees is assigned a 10 percent rating, and limitation of flexion to 110 degrees receives a noncompensable rating.  Id.

DC 5207 pertains to limitation of extension of the forearm.  Under DC 5207, a 10 percent rating is warranted for limitation to 45 and 60 degrees.  Id.  A 20 percent rating is warranted for extension of the major forearm limited to 75.  A 30 percent rating is warranted for extension of the major forearm to 90 degrees.  Id.  A 40 percent rating is warranted for extension of the major forearm limited to 100 degrees.  Id.  A 50 percent rating is warranted for extension of the forearm limited to 110 degrees.  Id. 

Under DC 5211, rating impairment of the ulna, a 10 percent rating is warranted for a malunion of the ulna, with bad alignment.  A 20 percent rating is warranted for nonunion in the lower half.  Id.  A 30 percent rating is warranted for nonunion of the ulnar in the upper half, with false movement, without loss of bone substance or deformity.  Id.  A 40 percent rating is warranted for nonunion of the ulnar in the upper half, with false movement, with loss of bone substance and marked deformity.  Id.

Plate I in 38 C.F.R. § 4.71a shows that normal range of motion of the elbow is from 0 degrees of extension to 145 degrees of flexion.  Normal pronation of the forearm is to 80 degrees of pronation and 85 degrees of supination.  Id.

After a full review of the record, and as discussed below, the Board concludes that an initial compensable rating prior to April 15, 2014, and in excess of 10 percent thereafter for a left elbow disability is not warranted.  

Service treatment records indicate that the Veteran received medical attention for left elbow medial epicondylitis in 2006.  VA treatment records from February 2009 document the Veteran's subjective complaints of left elbow pain.  However, physical examination did not reveal any abnormalities and the Veteran was not referred for further treatment.

On VA examination in April 2010, the Veteran endorsed onset of left elbow discomfort in 2006 while he was stationed in Kuwait.  The Veteran denied any locking, swelling, or instability.  He stated that any use causes discomfort, as well as pain and stiffness.  Lifting or forceful straining causes a flare-up, which the Veteran said occurs at least weekly.  Physical examination of the left elbow revealed tenderness, but no swelling with instability.  Range of motion testing was "completely normal" as the Veteran had 0 to 145 degrees of flexion and extension, and supination to 85 degrees, all without pain.  The examiner did not find any change in ranges of motion after repeated use testing.  There was no additional loss of range of motion observed due to painful motion, weakness, impaired endurance, incoordination or instability.  Radiographic imaging test results showed anatomic alignment without fracture, subluxation or joint effusion, or soft tissue swelling.  

The Veteran received another VA examination in February 2014 to evaluate his reports of increased left elbow pain.  The Veteran endorsed pain as 4 to 5 out of 10 on a daily basis and remained relatively constant.  He also mentioned that it seemed to be worse after inactivity.  The examiner noted that the Veteran's activities of daily living were not impaired as he was able to function in his usual occupation and had not missed any days of work due to his left elbow epicondylitis.  The Veteran was noted to use a brace with heavy exercise.  He stated that there had been no flares of elbow pain over the past year and that he treated the symptoms with pain relievers when there was discomfort.  Range of motion testing for the left elbow revealed flexion and extension from 0 to 145 degrees, with no objective evidence of painful motion.  Supination was from 0 to 85 degrees with pain at 85 degrees.  Pronation was from 0 to 80 degrees with no pain.  The results were the same for all ranges of motion after repetitive use testing.  There was localized tenderness or pain on palpation of the left elbow joint/soft tissue.  Muscle strength testing was normal and there was no ankylosis of the elbow.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the left elbow.  Radiographic imaging test results showed no degenerative or traumatic arthritis.  The examiner stated that the Veteran's elbow condition does not impact his ability to work.  The examiner also stated that he did not anticipate any changes in range of motion due to flares, pain, or repetitive use over time.

In April 2015, the Veteran testified at a Board hearing before the undersigned.  The Veteran stated that his left elbow mostly bothers him in the morning, and that he uses a splint at night when he goes to sleep.  He also said that he uses prescription pain relievers for this disability.  The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his left elbow disability.  The Veteran is competent to report symptomatology relating to his left elbow disability because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 469, 470 (1994).  He is not, however, competent to identify a specific level of disability relating such to the appropriate DCs.  

The Veteran does not meet the DC 5024 criteria for a compensable rating prior to April 15, 2014, because, at the least, he was not shown to have objective evidence of painful or limited motion of a major joint.  Furthermore, the evidence does not show that a higher rating than 10 percent is warranted since April 15, 2014, as the Veteran does not have any limitations of motion that warrant a compensable rating.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that prior to April 15, 2014, the Veteran's service-connected left elbow disability was primarily manifested by subjective evidence of painful or limited motion of a major joint.  Since April 15, 2014, the Veteran's disability has been primarily manifested by objective evidence of painful or limited motion of a major joint.  There is no medical or lay evidence of other left elbow symptoms that would not result in the pyramiding of other related Diagnostic Codes.  The Veteran's left elbow symptoms are clearly accounted for in the initial noncompensable rating and staged 10 percent rating since April 15, 2014, pursuant to DC 5024.  Thus, Diagnostic Codes 5205 (ankylosis of the elbow), 5209 (other impairment of the elbow, flail joint fracture), 5210 (nonunion of the radius and ulna, with flail joint), 5212 (impairment of the radius), 5214 (ankylosis of the wrist), 5216-5227 (ankylosis of the fingers), and the diagnostic criteria pertaining to impairment of the nerves and the criteria pertaining to muscle injuries, are not applicable in this claim because the medical evidence does not show that the Veteran has any of those conditions.  Specifically, the VA examinations and VA treatment records do not demonstrate any objective finding of ankylosis, muscle injury, or neurological disorder in the left elbow.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not indicate that prior to the Veteran's receipt of a total disability rating on April 22, 2015, his left elbow disability made him unable to secure or follow any substantially gainful occupation; therefore, the record does not raise the issue of unemployability for the period prior to the 100 percent rating.

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected left elbow disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected left elbow disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of painful or limited motion of a major joint; thus, the demonstrated manifestations specifically associated with his service-connected left elbow disability - namely pain in the elbow joint- are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's disability, and referral for consideration of an extra-schedular evaluation is not warranted.

Based on the foregoing, the Board concludes that the Veteran's left elbow disability has been no more than 0 percent disabling for the period prior to April 15, 2014, and no more than 10 percent disabling thereafter.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Withdrawal of Claims

At the April 2015 hearing before the undersigned VLJ, the Veteran stated on the record that he wanted to withdraw his appeal of the denial of entitlement to service connection for inactive tuberculosis and bilateral hearing loss.  VA regulation provides for the withdrawal of an appeal to the Board when on the record at a hearing, and can occur at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b); Hanson v. Brown, 9 Vet. App. 29, 31 (1996).

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal for entitlement to service connection for inactive tuberculosis and bilateral hearing loss is appropriate.  See 38 U.S.C.A. § 7105(d).  Accordingly, further action by the Board on the claim is not appropriate and the Veteran's appeal on these issues should be dismissed.  Id.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Veteran's appeal, in part, arises from an appeal of the initial evaluation following the grant of service connection for a left elbow disability.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Board is granting, in full, the benefits sought on appeal regarding entitlement to service connection for body aches due to environmental hazards and sleep apnea, and thus VA has no further duty to notify or assist regarding these two issues.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his service connection claims for body aches and sleep apnea in April 2010 and March 2013, and for his initial rating claim for a left elbow disability in April 2010 and February 2014.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge did not explicitly note the elements of the claim that were lacking to support the Veteran's claim.  However, the Veteran demonstrated actual knowledge of this information and presented testimony discussing his symptoms and regarding why he believed a higher rating and/or service connection was warranted.  See Dalton v. Nicholson, 21 Vet. App. 23 (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  In light of his answers, the Veteran is not shown to be prejudiced on this basis.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



ORDER

Entitlement to service connection for body aches due to environmental hazards is granted.

Entitlement to service connection for sleep apnea is granted.

Entitlement to an initial compensable rating prior to April 15, 2014, and in excess of 10 percent thereafter for service-connected left elbow epicondylitis is denied.

Entitlement to service connection for inactive tuberculosis is dismissed.

Entitlement to service connection for bilateral hearing loss is dismissed.




REMAND

In a July 2014 rating decision, the RO granted entitlement to service connection for a left knee medial meniscal tear.  The Veteran subsequently filed a timely NOD in August 2014 regarding only the effective date of this award (See VA 646, received August 15, 2014).  A Statement of the Case (SOC) has not yet been issued as to this issue.  The Court has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.29.

The RO's failure to furnish an SOC upon the proper filing of an NOD prevents the underlying RO decision from becoming final.  Shipley v. Shinseki, 24 Vet. App. 458, 461 (2011); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (because the VA did not furnish the Veteran with an SOC he was not able to file a formal appeal with the Board and the rating decision did not become final).

Accordingly, this issue is REMANDED for the following action:

Issue a Statement of the Case which addresses the issue of entitlement to an earlier effective date for service-connected left knee medial meniscal tear.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless he perfects an appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


